Citation Nr: 1045515	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-24 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 2003 to 
December 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

A hearing was held on September 21, 2010, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before the undersigned Veterans Law Judge (VLJ), sitting in 
Washington, DC, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To obtain additional treatment records and 
to afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, it appears that there may be additional treatment 
records not associated with the claims file.  In this regard, the 
Veteran testified that he had received treatment at several VA 
medical facilities following his separation from service.  
Although the claims file does contain treatment records from many 
of those facilities, the evidence of record does not include any 
medical records from the VA Youngstown Outpatient Clinic, as 
identified by the Veteran.  Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. App. 
462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). VA has a 
duty to seek such records. 38 C.F.R. § 3.159(c) (2010).  
Therefore, the Board finds that the RO should attempt to obtain 
and associate with the claims file any and all treatment records 
pertaining to his claimed hearing loss.

In addition, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for bilateral hearing loss.  His service 
treatment records are negative for any complaints, treatment, or 
diagnosis of hearing loss.  However, the Veteran has contended 
that he was exposed to acoustic trauma during his period of 
service and that this was the injury sustained from which his 
hearing loss resulted.  The Veteran is considered competent to 
relate a history of noise exposure during service. See 38 C.F.R. 
§ 3.159(a)(2).  Moreover, his service personnel records show that 
he served as an aircraft communication aviation systems 
technician, and he testified at his September 2010 hearing that 
he did not continuously use hearing protection while performing 
his duties.  Indeed, the RO conceded his military noise exposure 
in its June 2009 rating decision that granted service connection 
for tinnitus. 

In addition, the Veteran is competent to give evidence about what 
he experiences; i.e., he is competent to report that he has 
experienced difficulty hearing. See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional); Charles v. Principi, 
16 Vet. App. 370, 274 (2002) (finding veteran competent to 
testify to symptomatology capable of lay observation); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).

Moreover, the post-service medical evidence includes VA treatment 
records dated in January 2009 documenting the Veteran's 
complaints of hearing loss, which would have been within one 
month of his separation from service.  It was noted that hearing 
loss had not been confirmed by audiology, but a referral was 
made.  However, there does not appear to be any audiological 
testing of record that would show whether the Veteran currently 
has hearing loss by VA standards pursuant to 38 C.F.R.§ 3.385.  
Indeed, as discussed above, it appears that there may be 
additional medical records that are not associated with the 
claims file.

The Board notes that the absence of in-service evidence of a 
hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service connection 
for hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically sound 
basis upon which to attribute the post-service findings to the 
injury in service (as opposed to intercurrent causes). See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Nevertheless, the evidence of record does not include a medical 
opinion based on a review of the claims file addressing whether 
the Veteran had bilateral hearing loss that is related to his 
military service.  The United States Court of Appeals for 
Veterans Claims (Court) has held that an examination is required 
when (1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the 
Board finds that a VA examination and medical opinion are 
necessary for determining the nature and etiology of any 
bilateral hearing loss that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have 
provided treatment for bilateral hearing 
loss.  After acquiring this information 
and obtaining any necessary authorization, 
the RO should obtain and associate these 
records with the claims file. 

A specific request should be made for all 
VA medical records dated from December 
2008 to the present, including records 
from the Youngstown Outpatient Clinic, the 
Brecksville Clinic, the Wade Park Division 
of the Louis Stokes VA Medical Center, and 
the Warren Community Cased Outpatient 
Clinic.  Because these are Federal 
records, efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.   

2.  Following the completion of the 
actions above, the Veteran should be 
afforded a VA examination to ascertain the 
nature and etiology of any bilateral 
hearing loss that may be present.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, including the Maryland CNC test 
and a puretone audiometry test. The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and statements.  The 
examiner should provide an interpretation 
of any audiometric findings contained on a 
graph.

It should be noted that the absence of in-
service evidence of a hearing disability 
during service is not always fatal to a 
service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss where there is 
credible evidence of acoustic trauma due 
to significant noise exposure in service, 
post-service audiometric findings meeting 
the regulatory requirements for hearing 
loss disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has contended that he had 
noise exposure in service.  It should be 
noted that he did serve as an aircraft 
communication aviation systems technician, 
and he is competent to attest to factual 
matters of which he had first-hand 
knowledge.

The examiner should then indicate whether 
the Veteran has current bilateral hearing 
loss and state an opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that such a disorder is 
causally or etiologically related to his 
military service, including noise 
exposure.  In so doing, the examiner 
should discuss medically known or 
theoretical causes of hearing loss and 
describe how hearing loss which results 
from noise exposure generally presents or 
develops in most cases, as distinguished 
from how hearing loss develops from other 
causes, in determining the likelihood that 
current hearing loss was caused by noise 
exposure in service as opposed to some 
other cause.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2010), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of the 
actions taken in the preceding paragraphs.  
The RO should review the examination 
report to ensure that it is in compliance 
with the directives of this remand.  If 
the report is deficient in any manner, the 
RO must implement corrective procedures.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded an opportunity to 
respond before the record is returned to 
the Board for review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


